                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                         AT CHARLESTON

UNITED STATES OF AMERICA


v.                               CRIMINAL ACTION NO. 2:14-00035


RICKY WALKER


                  MEMORANDUM OPINION AND ORDER


         Pending is a motion by the defendant, filed July 30,

2019, to dismiss the indictment for a violation of his Sixth

Amendment right to a speedy trial.    The government responded in

opposition on July 31, 2019, and a hearing was held on August 7,

2019, at which the United States appeared by John J. Frail,

Assistant United States Attorney, and the defendant, Ricky

Walker, appeared in person and by his counsel, Lorena E. Litten,

Assistant Federal Public Defender.


         The facts giving rise to this motion are, in all

pertinent respects, undisputed.    On February 20, 2014, a federal

grand jury returned a single-count indictment charging the

defendant with knowingly and intentionally distributing

quantities of oxycodone and oxymorphone, in violation of 21

U.S.C. § 841(a)(1).   ECF # 1.   As noted on the record of the

hearing, the charges in the indictment resulted from a November
2, 2012 controlled buy wherein the defendant sold illicit drugs

to an unbeknownst-to-him undercover police officer; lab tests of

the drugs confirmed them to be oxycodone and oxymorphone, both

Schedule II controlled substances.       The indictment was filed

under seal, and a warrant for the defendant’s arrest was issued

the same day.    ECF # 4.    Thereafter, law enforcement took the

following actions in an effort to locate and apprehend the

defendant:


    1.   On February 21, 2014, the defendant’s name was

    entered into the National Crime Information Center

    (“NCIC”), a database shared among federal and state

    law enforcement agencies.       Resp., ECF # 19 at 1.


    2.   On February 26, 2014, the United States Department

    of Justice Drug Enforcement Agency (“DEA”) engaged

    with two potential known residences of the defendant:

    1416 Post Oak Lane and 90 Toomer Lane, each in

    Sanford, North Carolina.       Gov. Ex. 1, ECF # 24.    The

    investigating agents did not encounter the defendant,

    but spoke with his relatives who were at each of the

    locations.     Id.      The agents informed the relatives

    that the defendant was wanted by law enforcement.           Id.


                                    2
A man representing to be the defendant’s attorney

shortly thereafter contacted the agents by telephone.

Id.   An agent explained the situation to the attorney,

who agreed to attempt to speak with the defendant and

convince him to turn himself in.      Id.   The defendant

was not heard from.


3.    A more recent address for the defendant was

uncovered in June 2014 in Detroit, Michigan, where the

United States Marshals Service Detroit Fugitive

Apprehension Team attempted to locate him.       Resp., ECF

# 19 at 2.     The defendant was not present at the

address, but the investigating agents informed

acquaintances of the defendant who were discovered at

the residence that the defendant was wanted by law

enforcement.     Id.   The acquaintances informed the

agents that the defendant lived elsewhere in Detroit,

but did not provide an address.      Id.    The defendant

was not heard from.


4.    On two separate occasions, the most recent of

which occurred on May 26, 2017, the defendant was

featured on a television program called “Detroit’s


                              3
    Most Wanted,” airing in the greater Detroit area.     Id.

    Shortly thereafter, an anonymous tip directed law

    enforcement to 12510 Kilbourne Street in Detroit,

    where the tipster claimed the defendant was staying.

    Deputy United States Marshals engaged the residence

    and spoke with an individual who lived there, who

    advised that the defendant had previously resided

    there, but that she did not know his current location.

    Id. at 3.


    5.   On June 19, 2017, the United States Marshals

    Service obtained a search warrant to uncover the

    dialing, routing, addressing, and signaling

    information associated with a Facebook profile

    believed to belong to the defendant.    Mot. Ex. B.


         None of these attempts proved fruitful, and the

defendant was finally apprehended on April 24, 2019, in Durham,

North Carolina.   Since then, the defendant has remained in

custody in the Southern District of West Virginia.


         On June 7, 2019, the defendant filed a motion, pro se,

to have his indictment dismissed for, inter alia, a violation of

his Sixth Amendment right to a speedy trial.   Upon receiving

                                4
counsel, the defendant filed the instant motion to dismiss,

contending that the five-year delay between his 2014 indictment

and 2019 arrest violates his right to a speedy trial.


         The court considers four factors when determining

whether a speedy trial violation has occurred: the “[l]ength of

delay, the reason for the delay, the defendant's assertion of

his right, and prejudice to the defendant.”   Barker v. Wingo,

407 U.S. 514,530 (1972).


         The first factor, the length of the delay, serves two

functions.   As described by the Fourth Circuit:

    First, it operates as a preliminary requirement: It is
    unnecessary to conduct an analysis of a speedy trial
    claim unless the defendant first demonstrates “that
    the interval between accusation and trial has crossed
    the threshold dividing ordinary from ‘presumptively
    prejudicial’ delay.” Once this hurdle is overcome,
    the length of delay is relevant to the remainder of
    the speedy trial analysis because “the presumption
    that pretrial delay has prejudiced the accused
    intensifies over time.”

United States v. Frith, 181 F.3d 92 (4th Cir. 1999) (internal

citations omitted) (quoting Doggett v. United States, 505 U.S.

647 at 651-52).   The five-year delay here is sufficient to

trigger the Sixth Amendment inquiry.   See United States v.

Trotman, 406 F. App'x 799, 807 (4th Cir. 2011) (“Courts often

have concluded that a delay over one year is ‘presumptively

                                 5
prejudicial.’” (citations omitted)).      Accordingly, the court

considers the remaining Barker factors.


          Once the Sixth Amendment inquiry is triggered, the

four factors “must be considered together with such other

circumstances as may be relevant[;]” no one factor is “a

necessary or sufficient condition to the finding of a

deprivation of the right of speedy trial.”      Barker, 407 U.S. at

533.   Rather, courts must “engage in a difficult and sensitive

balancing process.”   Id.


          Regarding the second factor, the reason for the delay,

the Supreme Court notes that “different weights should be

assigned to different reasons.”       Barker, 407 U.S. at 531.   In

Doggett, the Supreme Court described the range of reasons for a

delay as spanning from “reasonable diligence,” in which a speedy

trial claim would fail generally “as a matter of course however

great the delay, so long as [the defendant] could not show

specific prejudice to his defense[,]” Doggett, 505 U.S. at 656;

to “bad faith in causing delay[, which] will be weighed heavily

against the government[,]” id. (citing Barker, 407 U.S. at 531).

Between reasonable diligence and bad faith lies negligence,

which although “obviously to be weighed more lightly than a


                                  6
deliberate intent to harm the accused's defense, it still falls

on the wrong side of the divide between acceptable and

unacceptable reasons for delaying a criminal prosecution once it

has begun.”   Doggett, 505 U.S. at 657.


         To demonstrate reasonable diligence, it is sufficient

that the government has acted with serious efforts to locate the

defendant.    See, e.g., United States v. Moreno, 789 F.3d 72, 79–

80 (2d Cir. 2015) (“So long as the government made serious

investigative efforts calculated to achieve arrest, it acted

reasonably for Sixth Amendment purposes.” (citing Doggett, 505

U.S. at 652)).   Further, if the delay consisted both of periods

of reasonable diligence and periods of negligence, “only periods

of the delay attributable to negligence should be weighed

against the government.”    Id. at 80, see also Doggett, 505 U.S.

at 652-53 (considering only the six-year period of negligent

delay, instead of the entire eight and one-half year period of

delay, when weighing the second factor: “For six years, the

Government's investigators made no serious effort to test their

progressively more questionable assumption that Doggett was

living abroad, and, had they done so, they could have found him

within minutes.”), and see id., at 658 (“When the Government's

negligence thus causes delay six times as long as that generally

                                 7
sufficient to trigger judicial review, see n. 1, supra,

[(stating that one year is generally sufficient),] and when the

presumption of prejudice, albeit unspecified, is neither

extenuated, as by the defendant's acquiescence, nor persuasively

rebutted, the defendant is entitled to relief.” (emphasis added)

(internal citations and footnotes omitted)).


         Here, it is apparent that the government acted with

reasonable diligence when it made several attempts to locate the

defendant from February to June of 2014, and again in 2017.

However, it is less clear whether the government acted

reasonably between June 2014 and May 2017.     It appears that no

additional steps were taken during this time to locate the

defendant; at the hearing, the government asserted that it

failed to act during those years simply because it had received

no new leads as to the defendant’s whereabouts and was relying

on the NCIC database.   The court finds, however, that the

government had several known addresses for the defendant and his

relatives, and indeed had the contact information for the

defendant’s supposed attorney, yet did not make any effort to

use that information to locate the defendant during that three-

year period.   Accordingly, the court finds that three years of



                                 8
the delay is attributable to the government for its negligence.

The second factor weighs slightly in the defendant’s favor.


         As for the third factor, concerning invocation of the

right to a speedy trial, this analysis turns largely on whether

the defendant knew of his indictment.   See Doggett, 505 U.S. at

653 (“The Government goes against the record again in suggesting

that Doggett knew of his indictment years before he was

arrested. Were this true, Barker’s third factor, concerning

invocation of the right to a speedy trial, would be weighed

heavily against him.”) and United States v. Frith, 181 F.3d 92

(4th Cir. 1999) (“a defendant who is unaware that he is under

indictment cannot be held to account for failing to assert his

right to a speedy trial.”).   Here, where the government had

apprised several of the defendant’s relatives and his attorney

of his arrest, it would be rational to believe that the

defendant knew of his indictment.   However, the defendant

attests that he was unaware of his indictment, noting that the

indictment was sealed.   Having no specific evidence showing that

the defendant himself was apprised of the indictment, the court

cannot find that the defendant knew of the indictment prior to

his arrest.   Rather, assuming the defendant was unaware thereof

until his arrest, the court finds that the defendant timely

                                9
invoked his right to a speedy trial, having filed a motion

asserting his speedy trial rights shortly after his arrest, even

prior to obtaining counsel.   Accordingly, this factor weighs in

the defendant’s favor.


         Last, the court considers the prejudice the defendant

has suffered due to the delay.   In Doggett, the Supreme Court

found that speedy trial claims may succeed even absent

demonstrable proof of particularized prejudice, in certain

circumstances: “consideration of prejudice is not limited to the

specifically demonstrable, and, as [the government] concedes,

affirmative proof of particularized prejudice is not essential

to every speedy trial claim. . . . [W]e generally have to

recognize that excessive delay presumptively compromises the

reliability of a trial in ways that neither party can prove or,

for that matter, identify.”   Doggett, 505 U.S. at 655–56.

Courts differ on what length of delay is sufficiently lengthy to

be deemed “excessive” such that it would trigger presumptive

prejudice.   Compare, e.g., United States v. Seltzer, 595 F.3d

1170, 1180 (10th Cir. 2010) (“Generally, the court requires a

delay of six years before allowing the delay itself to

constitute prejudice.”), with United States v. Ferreira, 665

F.3d 701, 709 (6th Cir. 2011) (finding a three-year delay “in

                                 10
light of the Government's negligence, sufficient to create a

presumption of prejudice.”).   Doggett instructs that the weight

given to the presumption of prejudice varies based on the level

of fault attributable to the government, and the length of the

delay.   See Doggett, 505 U.S. at 657 (“And such is the nature of

the prejudice presumed that the weight we assign to official

negligence compounds over time as the presumption of evidentiary

prejudice grows. Thus, our toleration of such negligence varies

inversely with its protractedness[.]”); and see id. (“to warrant

granting relief, negligence unaccompanied by particularized

trial prejudice must have lasted longer than negligence

demonstrably causing such prejudice[.]”).


          Regardless, a finding of excessive delay and

presumptive prejudice is not alone sufficient to grant a speedy

trial challenge.   See Doggett, 505 U.S. at 655–56 (“While such

presumptive prejudice cannot alone carry a Sixth Amendment claim

without regard to the other Barker criteria, it is part of the

mix of relevant facts, and its importance increases with the

length of delay.”), and Frith, 181 F.3d 92 (“Thus, Doggett did

not hold . . . that a sufficiently lengthy delay may be

dispositive of a speedy trial claim irrespective of the other

criteria for evaluating such a claim.”).    Rather, Doggett

                                11
cautioned that the presumption of prejudice can be rebutted:

“When the Government's negligence thus causes delay six times as

long as that generally sufficient to trigger judicial review,

and when the presumption of prejudice, albeit unspecified, is

neither extenuated, as by the defendant's acquiescence, nor

persuasively rebutted, the defendant is entitled to relief.”

Id. at 658 (internal citations and footnotes omitted) (emphasis

added); see also United States v. Brown, 169 F.3d 344, 351 (6th

Cir. 1999) (“If the government can persuasively rebut the

presumed prejudice, the defendant is not entitled to relief.”),

and United States v. Mundt, 29 F.3d 233, 237 (6th Cir. 1994)

(finding that “the United States has persuasively rebutted any

presumption of prejudice by proving that the delay did not

impair defendant's defense.”); and cf. United States v. Battis,

589 F.3d 673, 683 (3d Cir. 2009) (“As Doggett recognized, the

Government may attempt to rebut this presumption. However, here,

as in Doggett, it has not affirmatively proved that the delay

left Battis's ability to defend himself unimpaired.”).


         Here, three years of the delay are attributable to the

government for its negligence.   The three-year delay is much

shorter than the six-year delay in Doggett, and the court finds

that the reason for the delay, mere negligence, does not weigh

                                 12
so heavily against the government that the defendant is entitled

to such a strong presumption of prejudice that it cannot be

rebutted.    Rather, while three years may be sufficient to

presume prejudice even absent an affirmative showing thereof,

see Ferreira, 665 F.3d 701, the court finds this to be a

relatively weak presumption here, based on the length of and

reasons for the delay, and further finds that any such

presumption has been persuasively rebutted.    Specifically, the

evidence against the defendant is substantial and unrefuted; the

defendant’s motion does not assert any particularized prejudice

that he has suffered, and, moreover, when given the opportunity,

the defendant’s counsel was unable to indicate any manner in

which the delay has prejudiced the defendant or impaired his

defense, as set forth on the record of the hearing.

Accordingly, the court finds that the defendant has not been

prejudiced by the delay, and this factor weighs in the

government’s favor.


            Thus, when weighing all of the Barker factors and

performing the “difficult and sensitive balancing process,”

Barker, 407 U.S. at 533, focusing especially on the lack of

prejudice to the defendant, the court finds that, on balance,



                                 13
the analysis weighs in the government’s favor and the defendant

is not entitled to relief.


         It is, accordingly, ORDERED that the defendant’s

motion to dismiss for a violation of his Sixth Amendment right

to a speedy trial be, and hereby is, denied.


         The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.



                         DATED:    September 4, 2019




                                  14
